EXHIBIT 10.24

SVB FINANCIAL GROUP

RESTRICTED STOCK UNIT ELECTION

(Directors)

 

TO:    [                            ], SVB Financial Group (the “Company”)   
FROM:    _____________________________                                   
                           

I hereby elect to defer the settlement date of my Restricted Stock Units that I
receive from the Company, subject to the terms and conditions of the Company’s
2006 Equity Incentive Plan (the “Plan”) and this election (the “Election”). I
understand that my Election is irrevocable. The terms of my Election are as
follows:

1. Restricted Stock Units to which Election applies. I elect to defer settlement
of 100% of all Restricted Stock Unit awards made to me during the calendar year
commencing January 1, 2009 (the “Election Period”). This Election will terminate
at the end of the Election Period.

2. Restricted Stock Units Deferral Elections. I understand that any Restricted
Stock Unit awards deferred under this Election will be settled in shares of
Company common stock (“Shares”) payable in a single lump sum. I understand that
if I fail to make an election with respect to my Restricted Stock Unit awards
that I will be deemed to have elected settlement of my Restricted Stock Units
when such units vest as provided in the agreement relating to my Restricted
Stock Unit awards (any such agreement, an “Agreement”).

Settlement Date:

Subject to the terms of the Plan and my Agreement, I will receive Shares in
settlement of my Restricted Stock Unit awards (to the extent vested) within 30
days, or such later date as may be required by applicable law, of the earlier of
the events I have elected below (as applicable, the “Settlement Date”):

 

  ¨ I elect a Settlement Date for 100% of my Restricted Stock Unit awards on
                    . (please select a date no earlier than January 1, 2010, but
note that if you elect a Settlement Date prior to the date the Restricted Stock
Unit award vests, the Restricted Stock Unit award will be settled on the vesting
date).

 

  ¨ The date of my “separation from service” (as defined under Section 409A of
the Internal Revenue Code of 1986, as amended, and Internal Revenue Service
guidance promulgated thereunder (“Section 409A”)).

 

  ¨ The date of a Change of Control (as defined in Appendix A hereto).



--------------------------------------------------------------------------------

  ¨ The date of my death.

 

  ¨ The date I become Disabled (as defined in Appendix A hereto).

 

  ¨ I do not elect a Settlement Date (and I understand this means that the
Settlement Date will be the date upon which my Restricted Stock Units vest in
accordance with the vesting schedule(s) set forth in an applicable Agreement.

Notwithstanding the foregoing, if the Settlement Date is as a result of my
separation from service, as determined by the Company, other than due to my
death, and I am a “specified employee” within the meaning of Section 409A at the
time of such separation from service, then my Restricted Stock Unit awards will
not be settled until the date six (6) months and one (1) day following the date
of separation from service, unless I die following my separation from service,
in which case, my Restricted Stock Unit awards will be settled as soon as
practicable following my death.

Change of Settlement Date:

I understand that I may make, with the consent of the Company, a subsequent
election to further defer settlement of my Restricted Stock Unit awards, and
that such an election must be made at least one (1) year prior to my originally
selected Settlement Date and I further understand that my newly elected
Settlement Date must be at least five (5) years after the date of the originally
selected Settlement Date. I further understand that the ability to make such a
subsequent deferral election may not be available to me in the future if the
Company changes its administration policies to reflect any changes to the
applicable law governing deferred compensation.

4. Filing of Election. This Restricted Stock Unit Election must be filed with
the Company no later than December 31, 2008.

5. Irrevocability of Election. This Restricted Stock Unit Election will become
irrevocable as of the commencement of the Election Period.

6. Award is Unfunded. I understand that the Company has not formally funded my
Award and that I am considered a general unsecured creditor of the Company with
respect to my rights under the Award.

7. Taxes. I understand and acknowledge that amounts deferred will be taxable as
ordinary income in the year paid. I, however, agree and acknowledge that I may
be subject to employment taxes on the original vesting date(s). If the
Administrator (as defined in the Plan) determines that the Company is required
to withhold for any taxes, including, but not limited to, income or employment
taxes, prior to the date of deferred payout, I agree that, if I do not make
other arrangements that are satisfactory to the Administrator, in its sole
discretion, the Company may withhold from other compensation due to me,
including, but not limited to, salary. I understand that, upon receipt of
deferred payouts, I may owe taxes both (1) to the state where I resided at the
time of making this election and, if different, (2) to the state where I reside
when I receive a deferred payout.



--------------------------------------------------------------------------------

8. Section 409A. It is the intent of this Election to comply with the
requirements of Section 409A so that none of the Restricted Stock Units or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.

9. Subject to Plan. This Election is in all respects subject to the terms and
conditions of the Plan. Should any inconsistency exist between this Restricted
Stock Unit Election, the Plan, the Agreement, and/or any applicable law, then
the provisions of either the applicable law or the Plan will control, with the
Plan subordinated to the applicable law and the Agreement subordinated to this
Election.

 

Dated:                        

 

   Signature



--------------------------------------------------------------------------------

APPENDIX A

Definitions for Restricted Stock Unit Election

For purposes of the Restricted Stock Unit Election, “Change of Control” means a
change in the ownership of the Company, a change in the effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company as determined in accordance with section 409A(a)(2)(A)(v) of the
Code and Treasury regulation section 1.409A-3(i)(5), and as set forth below:

(a) A change in the ownership of the Company occurs on the date that any one
person or more than one person acting as a group (a “Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Company; provided, however, that for
purposes of this subsection (a), the acquisition of additional stock by any one
Person who is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company will not be
considered to cause a change in the ownership of the Company (or to cause a
change in the effective control of the Company within the meaning of subsection
(b) below). An increase in the percentage of stock owned by any one Person as a
result of a transaction in which the Company acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
subsection (a). This subsection (a) applies only when there is a transfer of
stock of the Company (or issuance of stock of the Company) and the Company’s
stock remains outstanding after the transaction;

(b) A change in the effective control of the Company occurs on the date that
either: (1) any one Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) ownership of
the stock of the Company possessing fifty percent (50%) or more of the total
voting power of the stock of the Company; or (2) a majority of the members of
the Board of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors prior to the date of the appointment or election. A change in
effective control also may occur in a transaction in which either of the two
corporations involved in the transaction has a Change in Control Event under
subsection (a) above or (c) below. For purposes of this subsection (b), if any
one Person is considered to effectively control the Company within the meaning
of this subsection (b), the acquisition of additional control of the Company by
such Person will not be considered to cause a change in the effective control of
the Company (or to cause a change in the ownership of the Company within the
meaning of subsection (a) above); or

(c) A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one Person acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) assets from the Company that have a total gross fair market value equal
to or more than fifty percent (50%) of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, “gross fair market value” means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. However, there is
no Change in Control Event under this subsection (c) when there



--------------------------------------------------------------------------------

is a transfer of assets of the Company to an entity that is controlled by the
shareholders of the Company immediately after the transfer, as provided below. A
transfer of assets by the Company will not be treated as a change in the
ownership of such assets if the assets are transferred to: (1) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock; (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company; (3) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company; or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in clause (3) above. For purposes of this subsection (c) and except as otherwise
provided, a person’s status is determined immediately after the transfer of the
assets.

For these purposes, persons will not be considered to be acting as a group
solely because they purchase or own stock of the Company at the same time.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the Company, and if a
person, including an entity, owns stock in both the Company and another
corporation and the Company and the other corporation enter into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders only
with respect to the ownership in the Company before the transaction giving rise
to the change and not with respect to the ownership interest in the other
corporation. Section 318(a) of the Code also applies to determine stock
ownership. Stock underlying a vested option is considered owned by the
individual who holds the vested option (and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option);
provided, however, that if a vested option is exercisable for stock that is not
substantially vested (as defined by Treasury regulation sections 1.83-3(b) and
(j)), the stock underlying the option is not treated as owned by the individual
who holds the option.

For purposes of the Restricted Stock Unit Election, “Disabled” means I am unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months and is evidenced by a certificate of a physician satisfactory to the
Administrator (as defined under the Plan) stating that such Disability exists
and is likely to result in death or last for at least twelve (12) months. The
Administrator will determine whether or not I am Disabled based on such evidence
as the Administrator deems necessary or advisable. Notwithstanding the
foregoing, I will be considered to be Disabled if I am determined to be totally
disabled by the Social Security Administration.